Exhibit 99.1 234 Kingsley Park Drive Fort Mill, South Carolina 29715 News Release TICKER SYMBOL Investor RELATIONS MEDIA RELATIONS (NYSE: UFS) (TSX: UFS) Nicholas Estrela Director Investor Relations Tel.: 514-848-5555 x 85979 David Struhs Vice-President Corporate Services and Sustainability Tel.: 803-802-8031 DOMTAR CORPORATION REPORTS PRELIMINARY FIRST QUARTER 2 Seasonally high level of scheduled maintenance; Good momentum in pulp markets (All financial information is in U.S. dollars, and all earnings per share results are diluted, unless otherwise noted). • First quarter 2017 net earnings of $0.32 per share • Price increases announced for several pulp grades • $91million of cash flow from operating activities Fort Mill, SC, April 27, 2017–Domtar Corporation (NYSE: UFS) (TSX: UFS) today reported net earnings of $20million ($0.32 per share) for the first quarter of 2017 compared to net earnings of $47 million ($0.75 per share) for the fourth quarter of 2016 and net earnings of $4million ($0.06 per share) for the first quarter of 2016. Sales for the first quarter of 2017 were $1.3billion.
